Case; 2:21-cv-02562-MHW-EPD Doc #: 17-1 Filed: 09/21/21 Page: 1 of 48 PAGEID #: 277
Casasd: P81 eOGSCSPUNI MI EEP Dasdé #982 I Filled 09 HB IPRege soph al FARSI 2b811

 

UNITED STATES DISTRICT COURT

3
SOUTHERN DISTRICT OF OHIO i SS
EASTERN DIVISION 4 |

 

BRIAN GARRETT, ET AL,
PLAINTIFFS, CASE NO. 2:18-cv—-692
Vs.

THE OHIO STATE UNIVERSITY,

DEFENDANT.

 

STEVE SNYDER-HILL, ET AL,
PLAINTIFFS, CASE NO. 2:18-cv-736
WiSc«

THE OHIO STATE UNIVERSITY,

DEFENDANT.

 

TRANSCRIPT OF STATUS CONFERENCE PROCEEDINGS
BEFORE THE HONORABLE MICHAEL H. WATSON, JUDGE, AND
THE HONORABLE ELIZABETH PRESTON DEAVERS, MAGISTRATE JUDGE
THURSDAY, JANUARY 17, 2019; 10:15 A.M.
COLUMBUS, OHIO

FOR THE GARRETT, ET AL PLAINTIFFS:

Sharp Law

By: Rex A. Sharp, Esq.

5301 West 75th Street

Prairie Village, Kansas 66208

Sauder Schelkopf

By: Joseph G. Sauder, Esq.
555 Lancaster Avenue
Berwyn, Pennsylvania 19312

 

 

 
Case: 2:21-cv-02562-MHW-EPD Doc #: 17-1 Filed: 09/21/21 Page: 2 of 48 PAGEID #: 278
Casasd: Pei eMQ0SSCos NM HEP Basdé £982 1iiled 0d Pe bH SIpagge 22op hal HARE 2bS12

 

The Law Offices of Simina Vourlis
By: Simina Vourlis, Esq.

1689 West 3rd Avenue

Columbus, Ohio 43212

FOR THE SNYDER-HILL, ET AL PLAINTIFFS:

Landskroner Grieco Merriman, LLC
By: Jack Landskroner, Esq.

1360 West 9th Street, Suite 200
Cleveland, Ohio 44113

Scott Elliot Smith LPA

By: Scott E. Smith, Esq
Brian R. Noethlich, Esq.

5003 Horizons Drive, Suite 100

Columbus, Ohio 43220

FOR THE DEFENDANT:
Carpenter Lipps & Leland LLP
By: Michael H. Carpenter, Esq.
David J. Barthel, Esq.
Stephen E. Dutton, Esq.
Timothy R. Bricker, Esq.
280 North High Street, 280 Plaza, Suite 1300
Columbus, Ohio 43215

Proceedings recorded by mechanical stenography, transcript
produced by computer.

LAHANA DUFOUR, RMR, CRR
FEDERAL OFFICIAL COURT REPORTER
85 MARCONI BOULEVARD, ROOM 121

COLUMBUS, OHIO 43215
614-719-3286

 

 

 
Case: 2:21-cv-02562-MHW-EPD Doc #: 17-1 Filed: 09/21/21 Page: 3 of 48 PAGEID #: 279
Casasd: Die QO6SCe NIM WEEP Dasdé #9S21Fiibed 0a Peb HSI pagee sop 4 PAS EHD 36613

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

3
Thursday Morning Session

January 17, 2019

THE COURTROOM DEPUTY: These are case numbers
218-cv-692, 2:18-cv—736, Brian Garrett, et al and Steve
Snyder-Hill, et al versus the Ohio State University. Counsel,
please enter your appearances.

MR. LANDSKRONER: Jack Landskroner for the plaintiffs
Snyder—-Hill.

MR. SMITH: Scott Elliot Smith for the plaintiff Steve
Snyder-Hill.

MR. NOETHLICH: Brian Noethlich for the plaintiffs
Snyder-Hill.

MS. VOURLIS: Simina Vourlis for the plaintiff
Garrett.

MR. SAUDER: Joe Sauder for the plaintiff Garrett.

MR. SHARP: Rex Sharp for Brian Garrett and the
punitive class.

MR. CARPENTER: For the defendants, Your Honor, Ohio
State University, Mike Carpenter and my colleagues Tim Bricker,
Dave Barthel and Ned Dutton.

THE COURT: I want to start by saying that I, and I
think every member of this bench probably, have at one time or
another served as an adjunct professor of Ohio State. I

currently am teaching. I say that only because if you want to

 

 
Case: 2:21-cv-02562-MHW-EPD Doc #: 17-1 Filed: 09/21/21 Page: 4 of 48 PAGEID #: 280
Casasd: Bi eQOS0e SUM WEEP Basdé #9SzIHibed 0d Pe ba SIpReae a4oph al PARED HH 3b414

10

i,

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

take shots, you can take shots. I'm thinking that my intention
is to stay on the case and, nonetheless, I'm letting you know
in case you want to raise something.

The Court does not intend to rule anytime soon on the
motions to stay discovery or the motions to dismiss. The Court
intends that we will mediate these cases and that we will do so
beginning within the next 30 days.

Michael, when is the Perkins Coie investigation
completed?

MR. CARPENTER: I don't know, Your Honor. I am not
involved in that investigation so I have no real timeline or
access to that timeline.

THE COURT: I want to see a copy of the report in
camera as soon as it's available as well as any status updates
that the board has received to date.

This mediation will likely have a number of moving parts
and so I am thinking of the model that was employed in the
Detroit bankruptcy case using a number of different mediators
that I would supervise in the course of mediating these cases.
I know the board chairman, Mike Gasser. He's aman of his
word. He's told the victims that appeared before the board
that, rest assured, the board is not dismissing you. We're
committed to doing the right thing. And the Court intends to
see that the right thing is done here.

I know that Mr. Gasser said at that meeting which I

 

 
Case: 2:21-cv-02562-MHW-EPD Doc #: 17-1 Filed: 09/21/21 Page: 5 of 48 PAGEID #: 281
Casasd: P81 @uQ0GSColrINIM HEP Basdé #982 1H bed og Pe bHSIpAgde Soop ial PARSER Sbb15

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

5
believe happened in December but I'm not -— I don't have the

date right at hand, but in any event, he indicated that the
report would be —- the investigation would be over soon and we
look forward to coming up with appropriate responses to action
at that time.

In preparing for this case, the Court has been watching
what's going on in Michigan as well. One might say that there
is -- there have been some fairly embarrassing revelations, I
think, from the lawyer that was appointed to sort of oversee
compliance with the investigation. I think there was a
resignation involved. I want to avoid that. I want to avoid
all of that.

This case needs to be handled in a manner that is worthy
of a great institution and these victims need to be dealt with
as the Chairman of the Board of Trustees has indicated that he
is committed to doing. We will be issuing an order following
our status conference today where we will solicit ideas from
counsel as to individuals who might serve as mediators. We'll
be looking for probably joint recommendations. I am willing to
be edified on the model but the one that comes to mind, as I
say, is the Detroit bankruptcy matter.

I know there's a great deal of -- there are legitimate
questions about the statute of limitations and so I want to ask
counsel. I'm looking for a commitment from the plaintiffs.

You're talking about deliberate indifference from the date that

 

 
Case: 2:21-cv-02562-MHW-EPD Doc #: 17-1 Filed: 09/21/21 Page: 6 of 48 PAGEID #: 282
Casasé: 81 QV QOGSCoIN HEP Dasdé £9821 Fiber ca Phe Slpagde ceoPiL Al HARE 3bS16

10

1

12

13

14

15

16

17

18

19

20

al

22

23

24

25

 

 

6
the university comes forward and admits that they have this

problem and they are going to conduct this investigation and
that is a date in March or April of 2018; is that correct?

MR. SHARP: That's correct, Your Honor.

MR. LANDSKRONER: That's correct, Your Honor.

THE COURT: Judge Deavers, what do you think?

THE MAGISTRATE JUDGE: We had talked previously about
getting no commitment from the plaintiffs as to the theory of
the case. I think it would be helpful, again, I know
Judge Watson just asked you specifically but because we have
two different cases going on, we want to make sure that both
parties are in lockstep with respect to the theory of the case.
So why don't you again, please, articulate and formulate the
basis of your claims as each of you understands it. Just to
confirm that we are in one unison theory.

MR. SHARP: Your Honor, on behalf of the Garrett
Plaintiffs. This is a Title IX case. We're seeking a claim
against Ohio State University for deliberate indifference in
their inaction with respect to the Strauss victims and
everything that has continued from that point forward. So I
think we are in lockstep in that regard, but I'll let Jack talk
on that issue.

MR. LANDSKRONER: Your Honor, we have been
coordinating as best we can in these cases to try to streamline

our efforts and make sure we're not duplicating efforts. Two

 

 
Case: 2:21-cv-02562-MHW-EPD Doc #: 17-1 Filed: 09/21/21 Page: 7 of 48 PAGEID #: 283
Casasd: Bi eV WOGSea NIM HEP Basdé £9921 Hibed od pebH SIP R@ae 7 “opal HARE 341 7

10

AL

12

13

14

15

16

Li

18

19

20

21

22

23

24

25

 

 

7
different claims and class claim individual claims for our

clients, but we are in agreement.

In essence, the claims arise from the question under
Title IX of when Plaintiffs knew that Dr. Strauss's conduct
constituted sexual harassment or abuse and when Plaintiffs knew
specifically that Ohio State University played a role and
contributed to their abuse and injury. And that, we believe,
was instigated with chile State's announcement in April, end of
March, early April that they were going to investigate serial
claims of abuse against Dr. Strauss.

THE COURT: How much discovery, if any, have you been
able to do or the investigation that you've done has brought
forward? There's been talk of, in the motion papers, about
speaking with people who were there at the time that may still
be with the university or used to be affiliated with the
university. Put some meat on those bones for me. Who have you
talked to?

MR. LANDSKRONER: Yes, sir. So we have, as we are in
a suit, have not made efforts to speak to employees of the
university because of their position.

THE COURT: Right.

MR. LANDSKRONER: However, we have initiated public
records requests for documents. We have extensively
interviewed, obviously, our clients and others that our clients

could identify that might help us to understand the nature of

 

 
Case: 2:21-cv-02562-MHW-EPD Doc #: 17-1 Filed: 09/21/21 Page: 8 of 48 PAGEID #: 284
Casasd: 81 erQ068CaINIM WEEP Basdé #982 IFiibed 09 Pe by S1pAgge atop 141 HARE 3618

10

11

12

13

14

15

16

17

18

19

20

al

22

a

24

25

 

 

8
the complaints and the relation of those complaints to the

university or its staff. But we have not been able to gather
the information that we need. And the purpose of our request
for very limited discovery was, one, to get records that —- our
clients' own records which we provided authorizations for to
the university to counsel so we can have a complete
understanding of their window at Ohio State University if there
is any documentation or what their medical records neflecty we
have asked for information on Dr. Strauss which we've been able
to get through public records request but only in a limited
capacity; we have subpoenaed the medical board for information
from Dr. Strauss. I've received some documentation back there
and understand that there's additional documentation at the
medical board that they cannot release because there were
complaints filed but they were not validated, they were just
simply filed and they can't release that information to us.

So we know there's additional information out there. We
just don't have it.

MR. SHARP: Your Honor, we've done all of the same as
well as attempted to talk to a number of the former higher—ups
at OSU because they are formers, but because they're former
employees or former officers, they have declined for whatever
reason and they're entitled to do that. We cannot force them
without the power of the Court. So we haven't had too much

more luck other than what has been publicly available at this

 

 
Case: 2:21-cv-02562-MHW-EPD Doc #: 17-1 Filed: 09/21/21 Page: 9 of 48 PAGEID #: 285
Casasd: rev QOS8CoMINIM HEP Dasdé #98 2IHiided ca PAbH Ss IpRgge coop iL Al HAS Pte 36619

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

; 9
point.

THE COURT: All right. Thank you.

Mr. Carpenter, is there anything that you would like to
add at this point?

MR. CARPENTER: No, Your Honor.

THE COURT: Thank you. Anything further on behalf of
Plaintiffs?

MR. LANDSKRONER: Nothing more from the plaintiffs to
present.

THE COURT: We will be issuing an order following
today's hearing but I'd like you to get your heads together and
come up with some proposed names and we will include that in
the order, to serve as mediators.

MR. LANDSKRONER: Your Honor, I was curious in terms
of procedurally how the government shutdown is affecting you
and whether we should be aware of any procedures you'd like us
to follow under the circumstances.

THE COURT: We will be here. Hopefully we'll get
Washington working again. That would be nice.

MR. SHARP: Your Honor, on behalf of Plaintiffs
Garrett, I also believe that Jack would probably share in this,
we've previously recommended Layn Phillips as a mediator who
handled not only the Michigan State mediation, I know that took
quite a period of time, and also the USC case that was recently

mediated before Judge Layn Phillips. I believe he also has —-

 

 
Case: 2:21-cv-02562-MHW-EPD Doc #: 17-1 Filed: 09/21/21 Page: 10 of 48 PAGEID #: 286
Casgsd: D8ievQOGSC oy INIMIHEP Basdé 9821 Fite cap boa IPagge a HPA] AAMT 3b 4720

 

10
1 there's a number of mediators within his office. I believe

2 there's a few that may have gone to Ohio State's law school. I
3 know that Judge Phillips has been back here at the invitation

4 of Ohio State to speak on arbitrations and mediations. So we

5 would recommend him. He may have some ideas on how best to

6 handle these having actually done them before. But that would

7 be who we would recommend.

8 THE COURT: Very good.

9 MR. LANDSKRONER: We would concur with that, Your
10 Honor.
Ll. MR. CARPENTER: Nothing further to add. We will
12 confer with our clients and provide that information as

13 requested by the Court.

14 THE COURT: Thank you. I appreciate your coming in
15 today.

16 (The proceedings were adjourned at 10:30 a.m.)

17 i= =

18
19
20
21
22
23
24

25

 

 

 
Case: 2:21-cv-02562-MHW-EPD Doc #: 17-1 Filed: 09/21/21 Page: 11 of 48 PAGEID #: 287
Casgsd: DSi eVQOGSCoNIN HEP Dasdé £992 IFiibed od feb Hel rRe@e 4 Vop hal HARE HT 3b821

 

 

11
iL CERTIFICATE
2
3 I, Lahana DuFour, do hereby certify that the foregoing
4 is a true and correct transcript of the proceedings before the
5 Honorable Michael H. Watson, Judge, and the
6 Honorable Elizabeth Preston Deavers, Magistrate Judge, in the

7 United States District Court, Southern District of Ohio,
8 BRastern Division, on the date indicated, reported by me in

9 shorthand and transcribed by me or under my supervision.

10

11

12 s/Lahana DuFour
Lahana DuFour, RMR, CRR
13 Official Federal Court Reporter

January 22, 2019
14

15
16
17
18
19
20
21
22
23
24

25

 

 

 
Case: 2:21-cv-02562-MHW-EPD Doc #: 17-1 Filed: 09/21/21 Page: 12 of 48 PAGEID #: 288
Caase 271 Beco OU0G822 MI VWVEEED be cH? 1 8 292A bek| OG 97 BAA TRaage 10065 PARHIDH Bae?

 

UNITED STATES DISTRICT COURT PLAINTIFF’S
SOUTHERN DISTRICT OF OHIO EXHIBIT
EASTERN DIVISION =

 

BRIAN GARRETT, ET AL,
PLAINTIFFS, CASE NO. 2:18-cv-692
vs.

THE OHTO STATE UNIVERSITY,

DEFENDANT.

 

STEVE SNYDER-HILL, ET AL,
PLAINTIFFS, CASE NO. 2:18-cv-736
Vs.

THE OHIO STATE UNIVERSITY,

DEFENDANT.

 

NICHOLAS NUTTER, ET AL,
PLAINTIFES, CASE NO. 2:19-cv-2462
THE OHIO STATE UNIVERSITY,

)
)
)
)
vs. )
)
)
)
DEFENDANT. )

)

 

 

 

 
Case: 2:21-cv- elOe. Me EPD Doc #: 17-1 Filed: 09/21/21 Page: 13 of 48 PAGEID #: 289

 

 

ROCKY RATLIFF,
PLAINTIFF, CASE NO. 2:19-cv—4746
VS.

THE OHIO STATE UNIVERSITY,

DEFENDANT.

 

JOHN DOES 151-166, ET AL,
PLAINTIFFS, CASE NO. 2:20-cv-3817
THE OHIO STATE UNIVERSITY,

)
)
)
)
vs. )
)
)
)
DEFENDANT. )

)

 

TRANSCRIPT OF TELEPHONIC STATUS CONFERENCE PROCEEDINGS
BEFORE THE HONORABLE MICHAEL H. WATSON
THURSDAY, MAY 13, 2021; 11:00 A.M.

COLUMBUS, OHIO

NO APPEARANCES ENTERED.

Proceedings recorded by mechanical stenography, transcript
produced by computer.

LAHANA DUFOUR, RMR, CRR
FEDERAL OFFICIAL COURT REPORTER
85 MARCONI BOULEVARD, ROOM 121

COLUMBUS, OHIO 43215
614-719-3286

 

 

 
Case: 2:21-cv-02562-MHW-EPD Doc #: 17-1 Filed: 09/21/21 Page: 14 of 48 PAGEID #: 290
Gaase 271 B8envO0BS22 Mi VWVERIED Lo c##1 8 292Hilbed OSE? BAZ THaage 330p65 AAGEIDH 1 BSA 4

 

1 Thursday Morning Session °

2 May 13, 2021

3 se ee Be

4 THE COURT: Good morning, everyone. This is

5 Judge Watson. I have my court reporter with me. If wont like
6 to speak, please state your name and who you represent before

7 you speak.

8 The purpose of the call is to follow up Ohio State's

9 notice of intent to establish and now I believe they have
10 established an individual settlement program as per their

11 filing docket number 150 in the 736 case filed May 3rd of 2021.

12 After the notice was filed, some of the plaintiffs filed a

13 response. I reviewed both.

14 Don't use the Court's docket for PR purposes. Both

1.5 sides have been guilty of it from one time or another. I don't
16 want to detract from the importance of the settlement program

17 that Ohio State has set up. I think it's a good thing.

18 My understanding is it runs for 120 days. So if it

19 began last Friday on May the 7th, then I would suggest that it
20 probably ends on September 7th.

21 The Court will be issuing its ruling on the pending

22 motions to dismiss no later than the end of September of 2021.
23 I understand that some of the plaintiffs would have preferred
24 an earlier decision on those motions but it's been my goal from

25 the outset to try to resolve as many of these claims as

 

 

 
Case: 2:21-cv-02562-MHW-EPD Doc #: 17-1 Filed: 09/21/21 Page: 15 of 48 PAGEID #: 291
Caare 221880 008822 MiWEHEED bac 1 8 292A bell OG27 BAL 1Raaige 440065 HAREHIDHF 1 BS25

 

4
1 possible through settlement. Any Plaintiff wishing to settle

2 before that decision is issued should keep the end of September

3 in mind and be guided accordingly.

4 At this point, I don't see any need for oral argument on
5 the pending motions to dismiss. If that should change for any
6 reason, I'll let you know.

7 Is there anything else on behalf of counsel for the

8 plaintiffs or for the defense? Hearing none, I believe that

9 will be all and I appreciate your attention to these matters
10 and I encourage settlement early and often, folks. That will

lL: be all. Thanks.

12 (Proceedings concluded at 11:05 a.m.)
13 fom a ee

14
AS
16
17
18
Lo
20
21
22
a3
24

25

 

 

 
Case: 2:21-cv-02562-MHW-EPD Doc #: 17-1 Filed: 09/21/21 Page: 16 of 48 PAGEID #: 292
CG@ase 271 B8envo0G822 MN VWVEERRD Le cH 19 2927 bed! OS 22 BAZ 1Raaige 550065 PARED HE B&BS

 

 

A. CERTIFICATE °

2

s I, Lahana DuFour, do hereby certify that the foregoing
4 is a true and correct transcript of the proceedings before the

5 Honorable Michael H. Watson, Judge, in the United States
6 District Court, Southern District of Ohio, Eastern Division, on

7 the date indicated, reported by me in shorthand and transcribed

8 by me or under my supervision.

10

11 s/Lahana DuFour
Lahana DuFour, RMR, CRR
12 Official Federal Court Reporter

May 28, 2021
13

14
15
16
17
18
19
20
21
22
23
24

25

 

 

 
arigi2021 CASE: 2:21-Cv-02562-MHW-BRD RO Bubkeybd rads RR ABE Cab PARE REG PAGEID #: 293

Welcome to The Flag Lady's Flag Store Lag in and Sign up My Account My Wishl
‘= The*Flag* Lady’s*Flag* Store
SHOPPING CART ( 0 item )

1 <a ”
= “The Store with “The Spirtel Spend $150, Get FREE SHIPPING
at FlagLadyUSA.com OR $9 Flat Rate Shipping

 

 

 

 

 

Search entire store here... PLAINTIFF’S
} EXHIBIT
AMERICAN FLAGS FLAGS FLAGPOLES CUSTOM FLAGS MILITARY & CIVIL SEASONAL
NCAA NFL MLB OHIO PRIDE DEAL DEN

 

 

Home NCAA Ohio State Buckeyes

OHIO STATE BUCKEYES

Quality Ohio State Buckeyes Flags, Clothing, & Decor. Since 1980 we've provided the Ohio State Buckeye Football team with the flags
that the cheerleaders bring on the field. We flag the team!

 

  

 

 

 

OHIO STATE BLOCK O LEAF OHIO STATE VINTAGE 3X5 FT SEWN BLACK 3X5 FT SEWN WHITE
& NUT FLAG BLOCK O FLAG ATHLETIC LOGO ATHLETIC LOGO
Block-O-Leaf-Nut Osu-Block-O-Flag 15000084 15000086

Starting at: $24.99 Starting at: $29.99 $89.90 $89.90

  

OHIO STATE BLOCK O RED 3X5 SEWN RED ATHLETIC 28X40 INCH GO BUCKS 4X6' OHIO STATE BUCKEYE
https://flagladyusa.com/ohio-state-buckeyes.html 41/5
9/19/2021 Case: 2:21-Cv-02562-MHW-ERDE AO Buticopes Fads Ham AM RU2LrageadhsAt4s PAGEID # 294

FLAG WITH BLACK OUTLINE LOGO BLOCK O BANNER BLOCK O LEAF & NUT FLAG
Osu-Red-Block-O-Shadowed 25403573 1005308 15000081
Starting at: $34.99 $89.90 $44.99 $72.99

 

5X8' VINTAGE OHIO STATE 3X5 FT O-H-I-O PEOPLE 4X6 INCH OSU ATHLETIC 3X5' WOODY O FLAG
BUCKEYE BLOCK O LEAF & FLAG SEWN FLAG 45000077
NUT FLAG 1000752 15000001 $52.99
15000091 $89.00 $3.50
$124.99 .
$2.80
a ETERS SEAS SRAM

 

Shopping Options

CATEGORY
More (18)
Flags (54)
Banners (11)
Tailgate (7)

PRICE

 

https://flagladyusa.com/ohio-state-buckeyes.html 2/5
gnigi2021 CASE: 2:21-Cv-02562-MHW- Se a PAGEID #: 295

 

Ships the

 

_ any in shock item ordered by
2pm 2ST ships out the meat
ivy.

 

 

https://flagladyusa.com/ohio-state-buckeyes.html 3/5
9/19/2021 CASE: 2:21-CV-02562-MHW-E RR LOS dkeykd rigé HRGreWRHe Id 2b RaAgeaaOloAhs PAGEID #: 296
COMMUNITY POLL

 

Who is your favorite U.S. President?

O Abraham Lincoln
© George Washington
© Thomas Jefferson
O Teddy Roosevelt
© John F. Kennedy
O Franklin Roosevelt
© Ronald Reagan

© Bill Clinton

© Dwight Eisenhower
O Harry S. Truman
© Other

ADDITIONAL HELPFUL LINKS

 

HELPFUL LINKS

Contact Us

FAQs

Shipping Information
Return Policy

Terms & Conditions

Privacy Policy

WHAT WE SUPPORT

Flag Lady Foundation
Operation Buckeye
Honor Flight Columbus
DAR

NIFDA

NFIB

OUR COMMITMENT

American Made USA Flags

Finding American Made Products

https://flagladyusa.com/ohio-state-buckeyes.html 4/5
9/19/2021 CaS€: 2:21-Cv-02562-MHW-BRDSRO butkeyes rads HON AAU 2d RAQErdgisRiGh8 PAGEID #: 297

Quality Product
Quality Customer Service
Quality Manufacturing

Quality People

GET INVOLVED

About Us

Flag Lady Blog
Patriotic Newsletter
Meet The Family

Share a Veteran's Story

Welcome A New Citizen

Subscribe to our mailing list

 

Subscribe

FOLLOW US me
& ey: ACCREDITED

9 POSITIVE © BUSINESS
Wires co

 

Ecommerce by MGM
PAYMENT ACCEPTED DISCOVER

https://flagladyusa.com/ohio-state-buckeyes.html 5/5
Case: 2:21-cv-02562-MHW-EPD Doc #: 17-1 Filed: 09/21/21 Page: 22 of 48 PAGEID #: 298

9/16/2021 Federal judge gives plaintiffs option to recuse him from Strauss cases

This is Google's cache of https:/Awww.dispatch.com/story/news/2021/09/13/federal-judge-gives-plaintiffs-option-recuse-
him-strauss-cases/8316905002/. It is a snapshot of the page as it appeared on Sep 14, 2021 21:34:40 GMT. The
current page could have changed in the meantime. Learn more.

Full version Text-only version View source j art

Tip: To quickly find your search term on this page, press Ctrl+F or $6-F (Mac) and use the find bar.

—a

 

The Columbus Dispatch

NEWS

Judge gives plaintiffs in Ohio State Strauss case until Sunday to request
his recusal

Marc Kovac and Sheridan Hendrix The Columbus Dispatch
Published 1:17 p.m. ET Sep. 13, 2021 | Updated 2:36 p.m. ET Sep. 13, 2021

A federal judge in Columbus has given plaintiffs in civil lawsuits over sexual abuse by Ohio State
University physician Richard Strauss until Sunday to request his recusal from their cases, following
his disclosure late last week that his wife’s business was licensed to sell OSU merchandise.

U.S. District Judge Michael H. Watson disclosed the licensing agreement during a telephone
conference with plaintiffs on Thursday, after he was contacted by NBC News with questions about
his impartiality, according to a transcript of the session obtained by The Dispatch.

“... wanted to reach out to you all first because ethical considerations are the utmost importance
to me personally, to the parties and to the public, as well as the federal judiciary as a whole,”
Watson said, according to the transcript. “The plaintiffs in this case have unquestionably been

abused and taken advantage of by Dr. Strauss. But I want to ensure that all parties feel heard by the
court.”

Judge Watson noted that he had previously disclosed serving as an adjunct professor in OSU’s
Moritz College of Law in January 2019, and “no party requested my recusal from the case based on
that relationship,” he said in the transcript.

Ohio State's Mortiz College of Law lists Watson as one of its adjunct professors, and his
professorship with the university is also included in Watson's federal court biography.

In addition to Watson, six other federal court judges in Columbus are listed on the Moritz College
of Law's website as adjunct professors for the university. Ohio State spokesman Ben Johnson said
Watson typically teaches one 3-credit hour course each spring and is paid $13,500, slightly below
the standard rate of $15,000 for federal judges. He is scheduled to teach a course during spring
semes 2022.

https://webcache.googleusercontent.com/search?q=cache:https://www.dispatch.com/story/news/2021/09/1 3/federal-judge-gives-plaintiffs-option-recus... 1/3
Case: 2:21-cv-02562-MHW-EPD Doc #: 17-1 Filed: 09/21/21 Page: 23 of 48 PAGEID #: 299

9/16/2021 Federal judge gives plaintiffs option to recuse him from Strauss cases

According to the transcript, Watson noted in the conference call that while he did not “believe
disclosure is required by either the Code of Conduct for United States judges or the advisory
opinions issued by the Committee on Codes of Conduct interpreting the code,” he was doing so

anyway.

Watson's wife purchased a decades-old business, The Flag Lady's Flag Store on North High Street
in Clintonville, from her mother in 2017. The store sells Ohio State flags.

The Flag Lady's Store one of 400 businesses around the nation licensed to sell Ohio State
merchandise, said Johnson.

"The Flag Lady’s Flag Store has been an Ohio State licensee for decades," Johnson said.

Johnson said licensees pay the university a royalty for the right to use Ohio State trademarks, such
as the Block O.

“Importantly, the reporter who submitted the question was under the belief that my wife’s business
has a lucrative contract with Ohio State, and I want to point out that my wife is a licensee through
OSU trademark and licensing and the contract is a license agreement," Watson told the parties,
according to the transcript. "To be clear, the licensing agreement merely permits her business to
manufacture and sell to the public OSU authorized trademark merchandise and her small business
pays a 12% royalty to the university for each” trademarked item sold.

Johnson said the university purchases products and services from the Flag Lady's Flag

Store separate from its licensing agreement. The flag shop is one of Ohio State's 34,000 vendors,
he said.

"The university is proud to support many local businesses and spent less than $16,000 at the store
in fiscal year 2021," Johnson said. "All purchases were approved by University Purchasing in
accordance with applicable rules and regulations."

Watson added during the conference call that, “Neither my wife nor I have a financial interest in
Ohio State University... Therefore, my wife’s business dealing with the university does not ethically
mandate my recusal from cases involving the university.”

However, given the questions and any appearance of impropriety, Watson formally disclosed the
information during Thursday’s conference call and gave plaintiffs 10 days — until Sunday — to
request his recusal.

Otherwise, Watson has scheduled a noon hearing on Sept. 21 for oral arguments on a statute of
limitations issue in a Strauss lawsuit.

In 2019, investigators hired by Ohio State concluded that Strauss sexually abused at least 177
students between 1979 and his retirement in 1998, and that university personnel repeatedly failed

Fr, — . . . . ; . . 3... 2/3
Case: 2:21-cv-02562-MHW-EPD Doc #: 17-1 Filed: 09/21/21 Page: 24 of 48 PAGEID #: 300

9/16/2021 Federal judge gives plaintiffs option to recuse him from Strauss cases

to act. Lawsuits filed since then against the university indicate that the number of victims was
much higher.

At last count in the university's 2019 crime report, Ohio State reported 1,429 instances of fondling
and 47 instances of rape by Strauss.

Strauss died by suicide in 2005. No one has publicly defended him since alumni began coming
forward with allegations in 2018.

In May, Ohio State announced it would offer an individual settlement program to some plaintiffs in
five recent outstanding lawsuits against the university. The program excluded plaintiffs in lawsuits
filed after the program was announced from participating in the settlements. The deadline to join
that settlement program expired earlier this month.

Thursday’s telephone conference came a week after one plaintiff filed notice that he was rejecting
OSU’s settlement officer.

Rocky Ratliff, a former OSU wrestler and now an attorney representing himself in the lawsuit,
called the university’s individual settlement program “a direct attack to embarrass and belittle said
plaintiff as he has put his name on this lawsuit and has spoken to the media about his claims in an
effort to educate the citizenship,” according to the Sept. 3 filing. “His actions should be
commended, not dismissed ... The plaintiff rejected the Strauss Individual Settlement Program and
refused to allow the facilitators of his abuse to dictate the settlement, as in what world other than of
the Scarlet and Gray is the abuser allowed to dictate such terms to their abused?”

mkovac@dispatch.com
@OhioCapitalBlog
shendrix@dispatch.com

@sheridan120
V-02562

Th i At

-MHW-EPD Doc #: 17-1 Fil#0?"69/21/21 Page: 25 of 48 PAGEID #: 301

PLAINTIFF’S
i EXHIBIT

 
 
 
 

7

9119/2021 Case: 2:21-

        
     

Ww
 

9119/2021 Case: 2:21-cv-
: se: 2:21-cv-02562-MHW-EPD Doc #: 17-1 Fil@2"@9/21/21 Page: 26 of 48 PAGEID #: 302

Lam very excited to welcome you

inte the Ohio State tamily

Please display this Buckeye ag
as a symbol of your #BuckeyePnde

l encourage you to snare hightights of your firsl Weeks
as a Buckeye on socal media Using #new2 OSU
And linvite you te connect wath me or
Twitter a) @OSUPrezDriake

Enjoy, Best of Luck & GO BUCKS!

MICHAEL V. DRAKE, MD

Dee SIDED, THE QHIG STATE LINOvERSITY

0

THE OHIO STATE UNIVERSITY

 

 

 

1M
9/19/2021 Case: 2:21-cv-02562-MHW-EPD Doc #: 17-1 FilagaQ9/21/21 Page: 27 of 48 PAGEID #: 303

a Ment, etree nT
are ett

acai
te

if
i

Seni tt
aa i i

 
9/19/2021 Case: 2:21-cv-02562-MHW-EPD Doc #: 17-B'¥ hielo 08722791 Page: 28 of 48 PAGEID #: 304
o | Bg Home: Buckeye Cruise forCance x }+ = a x

€ G G) hittos//wwawbuckeyecruise.com yo of @ £ © oo

  
  
 

 

 

Thank you for supporting the

Buckeye Cruise for Cancer

  
   
  
    
  
    

Over the last 4 years, the Buckaye Crulse for Cancor has raised $25 million for The Onto
State Universty Comprehensive Cancer Center = Arthur G. Jaines Cancer Hospital and Richard
rch Institute (OSUCCC - Jomes). Proceeds have benefted The
Research, the Buckeye Cruse Fund a Need
cet Research, making a postive Impact on the

  
 

     

 

; of Bred
patients and fameties.

 

- _ SPORTS RADIO

8

Your genotasty s helping he OSUCCC - James eradicate cancer through research thal
translates lo innovative and highly targeted patient care.

From fand fo sea, you are helping to create a cancer-free world!

The James

Tue Oto STATE University
COMPREFENSIVE CANCE CENTER

 

am ; = 10
P Type here to search a es Q Sor ,Geanay Pei

PLAINTIFF’S
EXHIBIT

 

https://mail.google.com/mail/u/0/?0gbl&zx=eazqztavn7m4#inbox/F MfcgzGlivNMVmxJRLfimNLgdFWXzrdvf?projector=1 &messagePartld=0.1 44
Case: 2:21-cv-02562-MHW-EPD Doc #: 17-1 Filed: 09/21/21 Page: 29 of 48 PAGEID #: 305
Buckeye Cruise for Cancer Public Group | Facebook

Do you want to log in or join Facebook?

“a PLAINTIFF'S
ae

& Lisa Cisco > Buckeye Cruise for Cancer
May 14 at 9:03 PM:

 

SPONSOR SPOTLIGHT: The Flag Lady's Flag Store! Lori and Mike Watson you have been
amazing friends and supporters of the Cruise since the beginning!! Your beautiful hand-sewn
flags are simply fantastic!!! We love the partnership we have and for anyone's flag needs
make sure you go visit their amazing store! @ foo

 

EE The* Plag* Lady'n® Ping editors
wm “The Srove wie Fhe Sac!”
af FlagLadyUsA.com

HAI a AOU

 

qi’) Like (> Share

a Donna Garrison Ball
Thank you! Love our flags!

 

 

https://www.facebook.com/groups/BuckeyeCruise/permalink/10158589881818172/?comment_id=10158599501798 172[5/28/2021 9:32:07 AM]
Case: 2:21-cv-02562-MHW-EPD Doc #: 17-1 Filed: 09/21/21 Page: 30 of 48 PAGEID #: 306
Buckeye Cruise for Cancer Public Group | Facebook

 

 

»

®

2wks Like Report

Cathy Penrod Fazekas
Thank you

2wks Like Report

Martha McSchooler Rickman
Thank you!

2wks Like Report

Robin Beebe

Lori and Mike, you are two of the very first people we met when we began our
BC4C adventures over a decade ago. Thank you for all that you do!!! @

2wks Like Report

Trish Moore

You guys are awesome ,thank you so much for all your support . Lori, you were
great on “Fox & Friends “ last week - loved it.

2wks Like Report

Lori Haggard Givens
Thank you!

2wks Like Report

Kevin Fogal
Thank you!!

2wks Like Report

Jayne Poches
Thank you!

2wks Like Report

Cathy McClinton Folk
Thank you Lori and Mike! Your flags are amazing]!

2wks Like Report

Nikki Lewis
Thank you thank you thank you Lori & Mike Watson@® ~,

https:/Avww.facebook.com/groups/BuckeyeCruise/permalink/10158589881818172/2comment_id=10158599501798172[5/28/2021 9:32:07 AM]
buckeye Crile BS CanePrhoMa Ren G2MLW-EPD Doc #: 17-1 Filed: 09/21/21 Page: 31 of 48 PAGEID #: 307

2wks Like Report

4 Susan Couden
= Thank you so much!

2wks Like Report

Vickie Miller
Thank you !

2wks Like Report

Dorothy Hughes-Eisel
Thank youg”

2wks Like Report

Phil Mccormick

Let Lori know we saw her on the Fox news morning show at a restaurant in
Columbus.

2wks Like Report

© Renee Selvaggio Pappas

Thank you! W®

2wks Like Report

Linda Colvin

2wks Like Report

Samantha McGregor
Thank you! »

2wks Like Report

Doll Kelch
Thanks Lori & Mike for all you do for BC4C. Great interview on Fox & Friends .

 

2wks Like Report
yp Brenda Lee Loewendick

Thank you!

2wks Like Report
ee Linda Auckerman

Thank you
“lbaly
A

media1.tenor.co
mediat.tenor.co

https://www.facebook.com/groups/BuckeyeCruise/permalink/10158589881818172/?comment_id=10158599501798172[5/28/2021 9:32:07 AM]
Buckeye Crile ASCaneoPhoRVeePAZaMIW-EPD Doc #: 17-1 Filed: 09/21/21 Page: 32 of 48 PAGEID #: 308
2wks Like Report

Hi Susan Bailey
= Thank you so much for all you do!!! Sar@®

2wks Like Report

(ee Marty Abbitt Hughes
“Qfe" Thank you Lori & Mike !!!!

2wks~ Like Report

Donna J Baker
Thank you!

2wks Like Report

Michelle Kuhlwein
The flags are always amazing.

2wks Like Report

you for supporting the BC4C.

2wks Like Report

Monica Hysell
Thanks a bunch! Love our flags!

2wks Like Report

Vickie Miller
Love your amazing flags

q Tammy Rush Arnold
One of your flags is a lasting memory for me of the amazing cruise | was on. Thank

iwk Like Report

View more comments...

https://www.facebook.com/groups/BuckeyeCruise/permalink/10158589881818172/?comment_id=10158599501798172[5/28/2021 9:32:07 AM]
4

BUCKEYE

ARE FEB 17 - 22, 202

(HTTP S://W WW. BUCKY BORUISE! COMP FOR MORE DETAILS)

2022 BUCKEYE CRUISE FOR CANCER

2

 

 

URBAN & SHELLEY MEYER 2022 BUCKEYE CRUISE FOR CANCER SPONSORS
FUND FOR CANCER RESEARCH
_ CLICK HERE (htips7375d823e1680cf962926-1b30 16312666615 113c357978640a757 ssL.cl2 rackedn.commiles-
ae buckeye-Cru'se-sponsor-info-2022 pdf)TO VIEW OUR 2022 BUCKEYE CRUISE FOR CANCER SPONSORSHIP
The James PACKET!
@ tee ae
(hipileancerosiedul) THE VARSITY “~ SPONSORS
O

s/Bu
crui

is8) |

|
(https://www.face
O (https://instagr
(https://twitter.com

cal
TRICT

|
|
Home

  

| (httpsAwww.gianteagie.com/) yare.markeldistrict.com/)
(bttps/Maraw.buckeyecru’se.com/) a
2022 Book Your Buckeye | —_ |
Cruise for Cancer rez]

(htipsd/Wwaw buckeyecru'se.com bool
cruises) |
2022 Buckeye Cruise for |

  

PAPA JOHNS

 

 

|
Cancer Cabins & Pricing |
cmwewmercn | COLUMBUS [qoosters
packages!) LOCAL SINCE 1991 WWWROOSTLES WINGS. COM
2022 Hotel Information | (hitp/ww. papajohns.conv) | Cratpcrianweercoetatewings:comu)

(https:/Mwww buckeyecru'se.corvhotel-
informaton/)

 

Auction Packages.
(htipsJAwenw.buckeyecru’se.com/auction-
packages/)

|

Buckeye Cru'se Fund A |

THE 50 YARD LINE SPONSORS
Need

| |
{httns:deaw buckeyecruise.comund Omes, | Mathews, Bob & Joy SUPERIOR |
Buckeye Greats on Board | 7 LIGHT » | beverage group |

(httipsd/waw.buckeyecru'se.com buct t |

 

   

     

154
Days0
Hours46,
Minutes44
‘SecondsUntl We Kick Of tha 2022 Events!

REX KERN'S THE ROAD TO THE
HORSESHOE AND BEYOND
AUTOGRAPHED BOOK AVAILABLE
HERE!
(HTTPS:/M/WW.BUCKEYECRUISE.CO
FORMS/REX-KERN-S-ROAD-TO-
THE: Ee ORSE Oe!

Kips “4 buckeyecruise.com‘onine-
formsirax -kem-s-toad-to-the-horseshoes)
(htips:/waw buckeyecru'se.com/oniline-
forms‘tex-kem-s-toad-to-the-horseshoe/)
Our cherished former player and Buckeye
Legend, Rex Kem has kindly donated his
new book, "The Road ta the Horseshoe and
Beyond" to help us ra’se funds for cancer
research. For a §59 donaton, you wal
receive an Autographed copy from this
National Championship Quarterback! For
those of you that have had the pleasure of
meeting Rex on the Buckeye Cru'se for
Cancer, you know you couldn't meet a nicer
manl This makes the perfect Christmas git
for that special Buckeye Fan. Book wil be
available for pick up or shipping In October,
We wil notfy you upon its artivel in our
office,

(ntipsJwaw buckeyecru'se.com/onine-
forms/rex-kem-s+toad-to-the-

fick here to order now!
(htips aw buckeyecru'se.comontine-
forms/rex-kem-s-10ad-to-tha-horseshoe/)

 

 

Case: 2:21-cv-02562-MHW-EPD Doc #: 17-1 Filed: 09/21/21 Page: 33 of 48 PAGEID #: 309

  

PLAINTIFF’S
EXHIBIT

M/ONLINE-

7.SSL.CF2.RACKCDN,.COMFILES-

 

on-board) [ (http coorsfightconv) | | (hitp:tiwerw superiorheveragegroup.coml)
Se ee cers 2022 BUCKEYE CRUISE FOR

CANCER SPONSOR
Accisien sek cs SPIRIT SPONSORS Probar eiieéc
(hitps:/veaw. buckeyecru'se.com’cancer- (HITPS://375D823E1680CF962926-
sunivors/) —— a | | - 1B3016AF26666151F3C357978640A7.
Contact Us | ue testes | | | acai aaa
pinnae: enn | | Clark, Robert & Gail Y "
Corporate Packages | | | Y
peony Oana 7 a
Cruise Activites a - = Uj THUMM De
(btipsv/vaw.buckeyectulse. coment | bey

| beeper,

acpen) Grandison Family - ‘genvices | ‘EBches ys
Cruise News & Meda Jock & Lois Sa" |

(pttpsviAwvw.bucke’ yecruise.com'med
eee |

Entertainment
(https buckeyecruise.com/entertainment)

 

: |
Gidputa}alwasteservices.com/)

Frequently Asked
Questions -FAQs
(hitps:/waw.buckeyecrulse. “me 5

 

 

  

1] apts painutonsan|

 

Instagram | LAURABMIXETELICH | |
(bipsvivaw. buckeyecru’se.comiins | =—— —_— | |
Passport Information & l¢ (hitpyfuckysgnile, com findex html) (hUpdMww.minutemanpre: sscom) |

Travel Insurance
(httpsswww.buckeyecru’se.com'pass >">
information)

October Transport
- san.

Past Cruise Highights | |
Denicka Gordon =| |

(https:/Mwwat buckeyecru'se.com'pa: st
highfghts/) |
Purchase Buckeye Cruise =
& Fundraising Event [
Photos |
(btipsJ/waw.buckeyecruise. com’pure
buckeye-cruise-
fundraising-event-photos/)

Travel
etal]
ts

Smith, Brad & Tonja

 

 

 

Sponsors
(hitpsd Wwaw.buckeyecruise. san

 

 

| ittp

Travel Insurance
(htipsJwaw.buckeyecrulse.comvavel-
insurance/)

ages,

i
|
Upcoming Fundraising |
Events & Past Fundra'sing |
Totals

(httips/waw,buckeyecruise .com/cruise-
news)

 eciats we

acy
|
|

| (httputravelpartnersindubiin. le

 

BUCKEYE GREAT SPONSORS

Ahlips:13754823a 1680ef962926-
1b3016af2666615113¢3579786404757.ssl.cf2.n
Mickave Codeasepaieicion 0-2022.pdf)
(https1/375d823e1680c1962926-

buckeye-Cruise-sponsor-info-2022 pdf)

50/50 WINNERS

Here are our 50/50 Winners for the BC4C
Beach Bound
66 B-028178 winner gets $3890
(CLAIMED)

6/17 E-035929 winner gets (CLAIMED)
6/18 1-037219 winner gets $4025 (CLAIMED)

MAKE A BUCKEYE CRUISE FOR
CANCER FUND A NEED DONATION
HERE!

 

  

pis L-027225 winner gets $4000 eaneny

 

ackodn.comfiles~

1b30 16af26666151 reeno2wepdi Pe

 
Case: 2:21-cv-02562-MHW-EPD Doc 17-1 Filed: 09/21/21 Page: 34 of 48 PAGEID #: 310

| Ww Gregory Electric, Inc. | FP

alec ical Contractors, on | r
— ee |

| CRANBERRY RESORT | (ais) 3518909 Phoca 614) 3519000 Fax ° Ze fb

 

 

 

 

 

 

 

 

| WATLR IR: OH Lic. EL18591

| BUGKEYE
— canner | Ps oe
}f ae

| | . »

| | |

| | Sean the OR code with your phone and you
| | | Hickman, Glenn & Diane afé on your way to making a difference al

| _—s | | The OSUCCC - James Cancer Hospital and
HEARTLAND BANK ———EE

| | | |

| |

|

(HITPS:/AVWW.TRAVELPARTNERSINDUBLIN.COM)

 

 

 

 

|
Lukens, Mark & Kathie | | Poindexter, William & Ayanna | Travel
|

Partners
Piers

 

ss Si (https Jtaww.travelpartnersindubin,conv)
| | | (htips:/twww travelpartnersindublin.com))
|

Stokey, Mike & Sue

 

   
   

 

“FIRST AND 10" SPONSORS

 

[ AK
Pati fig] Authenreith, Mike & | | 9) Barletta
ah —_ 9 >
+ 1 sok too Seer; it mov"
——aog alty
eh Toon (hipTiwawroostarswings com)

 

HOE AP TE

 

 

 

 

 

 

Hilton Head Renting Horn Family

-Tex & Monica
“Fhe Stree with Whe Spotl” | Hysell | |

 

(http waw.flagladyohio.com/) | (hitpu/hitonheadrenting.com/) |

 

Loewendick, Joe &
Kastlfel Brenda |

i (ntpuirawkasttel.com) | : ——s Invalid Location Dark Sky

 

 

 

   

 

| ee _ = = = | ot,
_ Opoc. us | Titian | CP Loading...
CEPONTOFCARE | ee |
|
(hitpywwa.opoc.us/) | | htpsittockledgelewelers.com)) Invalid Location Dark S!

 

[
| |
| |
SPECIALTY | fendling, yk "| te
| Oiiiag | eure | BEERS oe

 

 

 

MEDIA SPONSORS

| | |
| BEERS |
| SPORTS RADIO |
|

(httpywaw.97 ithefan.com) |

 

SCARLET AND GRAY SPONSORS
aD

A Auction |

\7 \ Ohio |

| Colvin, Dan &
| Linda

{ Donna penser |
&7

Beasley: The
the erties of
| the Vil

| Flannagan’s
|

owe Fas

 

| Grandey, Dan |
| & Michacla

| Happy | Hearts

Center

| (htipwww balloongee!

|

|

| Huttora, Jett
| & Cheryl

Richardson

| Kennedy,
| Ma
| arry

[
| _ Kupper
_ Family -Tom
& Jéanne

IS Spates

|
es

fer-,
HIS |

Mages, |

~ |

 

JR Memorial - |
Jean Ann

yann 2, & |

Benefit Comseluants |

Sharp, Dr.
| Shaya < Mrs.

| Telle Family

as | |
@

| epee aes facebook. comlAGBOOGHER),

 

 

 

| 5
Dien Ball, Larry &
| | Donna |
| (ittp:aurera- |
| exhits.comy) |
Ty |
|
Burke Orthodontics | Burkhart
m is Craig &
Itooce ir Set | Nancy
| (tpburke- |
| ortho.com v) . |
| Carbone, | >
Larry-In_ |
Memory of |
Stacie |
Carbone |
SR,
= ‘4 Christman,
| Qimay Carl & Becky |
| Zia
|
|
| Davis, Desiree
[Bepsryaueen |
Duderstadt, | | Meee
are | eh

 

 

 

 

Garchar,
Folk, John & | David &
Cathy | | Amber

| Gross, Duane | Gab, Rick &
| & Kristie Ginger

| — I Lb

rT ] |
| ' | Hill, Dave &
| HiSD | Bonne

ks.com))

| ah |
‘2 | | _ JASG
| s a | | Enterprises

 

; Kaneff Family | Keels Family
|

 

| |
Kuhlwein
| “Stee | Farms Night
| at the Races
|
| Liette, Denny
Michelle
=> GHEVROLET | Buehler
—

| Maxson, Eric
Diana

 

. Ge |

Shard weumdsepors, com!yhtip:} imarshashomemadebuckeyes. corm)

]
|
| Miller's | |

 

Montfort,

Duckfoot Bar Mark &
| & Grill | Rachel
agetech | en |
@ limited | Panak, Denise |
ntpsiiwewpagetechtd. com) -
r | | <a
| Shick Farms, ‘| rs
| Inc.-G aye ‘& j
| Darlene Shick | —.
| | |
| Thomas, Rex | Tucker, Bob & |
| & Jean | Debbi

 

Case: 2:21-cv-02562-MHW-EPD Doc #: 17-1 Filed: 09/21/21 Page: 35 of 48 PAGEID #: 311

|
AJ Angelo | |

| |
| Boyd G: |
Daors, in |

| Colonial Life - |

| Overall

| Benefits |

| Group, LLC |
Dixon, Bob &

|
Corinne-The |
Villages |
|

—— ]

 

| Eaeverecussnae

|
| (hiipJwaaw.eversolerun.com/)

Breymnater, |

| Gary.
|
| _

Haas, Phil & |
Sonia |

 

| Houck, John
& Kathy

Johnston,
Scott & Cindi

Kennedy,
Janet &
‘Moorman’

 

Kuhn, Emily

an |
| Logan
|

| Mealie, Tom &
| Cathie |
|

| Moser -Roger
& Shirley

 

ale |

far aysens

| Twin Studios
| Professional
Photography
Case: 2:21-cv-02562-MHW-EPD Doc #: 17-1 Filed: 09/21/21 Page: 36 of 48 PAGEID #: 312

|
| | | |
i Tzagournis | Vansickle, Tim | Whetstone, | Wildcat

 

| 1
ae oe & Debbie | Jim& Diane | | = ‘Trucking |
| | |
\ } | {
Williams | | |
Barbara and Se Gaisate | Wood, |
Donna Smith- | | Cynthia | Karriann
The Villages | | y |

 

 

SIDELINE SUPPORT SPONSORS

    
   

Bay CK

ELL S

fy) MWGo

| Aowucur

 

DISTRICT Nera | Mexpoano Wise: Commany Wine Conirany |
| | | ie | | TEQUILA

| ee | PAPAJOHNS) | PATRON, |
(Ons | COLUMBUS ee

LOCAL S2NCE 1631 | |

| |
rocky Be | cille salon& spa
| fel Chi. Bu | |

onan BETIS |

 

  

| Pit House

m
| fen het

WATERSHE e

DISTILLERY

 

CANCER SURVIVOR CRUISE SPONSOR

| David & Amber
Garchar

 

CANCER SURVIVOR GIFT SPONSOR

The James |

| Tur Ouro Stare Uscvansiry |
| Cae Er CTE DET
L

 

Copyright © 2021 Buckeye Cru'se Cruise for Cancer, ALL RIGHTS RESERVED. SITE BY M2 (hitps/Avarw.m2marketing com). Refund Policy (https /Avww.buckeyecruise.combook-
cru'se/refund-policy/) « Privacy Policy
(hlipsJAwww. buckeyecruise.com/book-cruise/privacy-potcy!)
  

“i 2 Vy 62- - DOCA: £7 Filed: 09/21/21 Page: 37 of 48 PAGEID #: 313
Yy PLAINTIFF’S
y EXHIBIT
3

ey AMAT TAA
y

Cruise lor Caner

AV
aT
ome ee “

OFS Canc

PACKAGE INCLUDES:
VARSITY | e ONE OWNER’S SUITE

e THREE SPACIOUS OCEANVIEW STATEROOMS WITH

BALCONY
[ 0 t 5 tL t t e EIGHT CHARTER AIR SEATS

e PRIVATE VIP SAIL AWAY PARTY FOR EIGHT GUESTS

© CUSTOM MADE SPONSOR BANNER HAND SEWN BY THE
FLAG LADY’S FLAG STORE

e YOUR SPONSOR BANNER TO BE HUNG ON THE MAIN
STAGE IN THE MAIN THEATER

e 60 SECOND ON-BOARD COMMERCIAL PROMOTING YOUR
COMPANY THROUGHOUT THE CRUISE

e FULL PAGE AD IN THE ON-BOARD SPONSOR BOOKLET

e YOU/YOUR COMPANY NAME/LOGO TO APPEAR ON
BUCKEYE CRUISE WEBSITE

e YOU/YOUR COMPANY NAME/LOGO TO APPEAR ON THE
BUCKEYE CRUISE FOR CANCER MARKETING MATERIALS

e YOU/YOUR COMPANY WILL APPEAR IN CUSTOM AD ON
BUCKEYE CRUISE SOCIAL MEDIA PLATFORMS

e YOU/YOUR COMPANY WILL “SPONSOR” ONE OF THE
PRIMARY EVENTS ON-BOARD THE SHIP

© MARINER OF THE SEAS BRIDGE TOUR FOR EIGHT GUESTS

e VIP COCKTAIL PARTY FOR EIGHT GUESTS

© FAST PASS FOR AUTOGRAPH SIGNING FOR EIGHT GUESTS

e VIP RESERVED SPONSOR SEATING FOR EIGHT GUESTS

e VIP BOARDING ON THURSDAY, FEBRUARY 17TH, FOR
EIGHT GUESTS

© SPONSOR JACKETS FOR FOUR GUESTS TO BE RECOGNIZED
i, y, ON STAGE

 
eye! PE Filed: 09/2tlet Gy |

OP AO ze

ALL-AMERICAN f2Xaetcaieniss
S PO i s 0 in . si spacious SCEANVEW STATEROOMS WITH BALCONY

e FOURTEEN CHARTER AIR SEATS
SI a t tf 0 t @ PRIVATE VIP SAIL AWAY PARTY FOR FOURTEEN GUESTS
2 e CUSTOM MADE SPONSOR BANNER HAND SEWN BY THE FLAG

LADY’S FLAG STORE

e YOUR SPONSOR BANNER TO BE HUNG GENTER STAGE IN THE
MAIN THEATER

e 60 SECOND ON-BOARD COMMERCIAL PROMOTING YOUR
COMPANY THROUGHOUT THE GRUISE

e FULL PAGE AD IN THE ON-BOARD SPONSOR BOOKLET

e YOU/YOUR COMPANY NAME/LOGO TO APPEAR ON BUCKEYE
GRUISE WEBSITE

e YOQU/YOUR COMPANY NAME/LOGO TO APPEAR ON THE
BUCKEYE CRUISE FOR CANCER MARKETING MATERIALS

e YOU/YOUR COMPANY WILL APPEAR IN CUSTOM AD ON
BUCKEYE CRUISE SOCIAL MEDIA PLATFORMS

e YOU/YOUR COMPANY WILL “SPONSOR” ONE OF THE
PRIMARY EVENTS ON-BOARD THE SHIP

e MARINER OF THE SEAS BRIDGE TOUR FOR FOURTEEN GUESTS

e VIP COCKTAIL PARTY FOR FOURTEEN GUESTS

e FAST PASS FOR AUTOGRAPH SIGNING FOR FOURTEEN

GUESTS

VIP RESERVED SPONSOR SEATING FOR FOURTEEN GUESTS

VIP BOARDING ON SUNDAY, FEBRUARY 16TH, FOR FOURTEEN
GUESTS
YYyy SPONSOR JACKETS FOR SIX GUESTS TO BE RECOGNIZED ON
“1p STAGF

 

\Y
UEP aes

y=

CPI p Cane

50 YARD LINE
NU
$50,000

f

WS

 

TT

PACKAGE INCLUDES:

ONE OWNER’S SUITE

TWO SPACIOUS OCEANVIEW WITH BALCONY
STATEROOMS

SIX GHARTER AIR SEATS

PRIVATE VIP SAIL AWAY PARTY FOR SIX GUESTS
CUSTOM MADE SPONSOR BANNER HAND SEWN BY
THE FLAG LADY’S FLAG STORE

30 SECOND ON-BOARD COMMERCIAL PROMOTING
YOUR COMPANY THROUGHOUT THE CRUISE

FULL PAGE AD IN THE ON-BOARD SPONSOR BOOKLET
YOUR COMPANY NAME/LOGO TO APPEAR ON
BUCKEYE CRUISE WEBSITE

YOUR COMPANY NAME/LOGO TO APPEAR ON THE
BUCKEYE CRUISE FOR CANCER MARKETING
MATERIALS

YOU/YOUR COMPANY WILL “SPONSOR” ONE OF THE
PRIMARY EVENTS ON-BOARD THE SHIP

YOU/YOUR COMPANY WILL APPEAR IN CUSTOM AD
ON BUCKEYE CRUISE SOCIAL MEDIA PLATFORMS
VIP COCKTAIL PARTY FOR SIX GUESTS

FAST PASS FOR AUTOGRAPH SIGNING FOR SIX
GUESTS

VIP RESERVED SPONSOR SEATING FOR SIX GUESTS
VIP BOARDING ON SUNDAY FEBRUARY 16TH, FOR SIX
GUESTS

SPONSOR JACKETS FOR TWO GUESTS TO BE
RECOGNIZED ON STAGE
EHP ace cay 17-1 Filed: 09/21/21 WY ;
y

OFF Os

SPIRIT PACKAGE INCLUDES:

@ ONE GRAND SUITE

S PO NM J I i @ ONE OCEANVIEW WITH BALCONY

© FOUR CHARTER AIR SEATS
whi UE tf © PRIVATE VIP SAIL AWAY PARTY FOR FOUR GUESTS
7 CUSTOM MADE SPONSOR BANNER HAND SEWN BY THE

FLAG LADY'S FLAG STORE

© 30 SECOND ON-BOARD COMMERCIAL PROMOTING
VOUR COMPANY THROUGHOUT THE CRUISE

© FULL PAGE AD IN THE ON-BOARD SPONSOR BOOKLET

© YOUR COMPANY NAME/LOGO TO APPEAR ON BUCKEYE
CRUISE WEBSITE

© YOUR COMPANY NAME/LOGO TO APPEAR ON THE
BUCKEYE CRUISE FOR CANCER MARKETING MATERIALS

© YOU/YOUR COMPANY WILL APPEAR IN CUSTOM AD ON
BUCKEYE CRUISE SOCIAL MEDIA PLATFORMS

¢ YOU/VOUR COMPANY WILL “SPONSOR” ONE OF THE
PRIMARY EVENTS ON-BOARD THE SHIP

© MARINER OF THE SEAS BRIDGE TOUR FOR FOUR
GUESTS

© VIP COCKTAIL PARTY FOR FOUR GUESTS

© FAST PASS FOR AUTOGRAPH SIGNING FOR FOUR
GUESTS

© VIP RESERVED SPONSOR SEATING FOR FOUR GUESTS

VIP BOARDING ON THURSDAY, FEBRUARY 17TH FOR
FOUR GUESTS

SPONSOR JACKETS FOR TWO GUESTS 10 BE
Wy RECOGNIZED ON STAGE

 

\<
 
UW, Sef 2 UCy2 ee, PD DOGHHATA Filed: 09/21/21 Page: 43 of 48 PAGEID #: 319

 
=

OPA SO ms

\Y

BUCKEYE PACKAGE INCLUDES:
fF REAT © JUNIOR SUITE
© INTERIOR STATEROOM
SPO NSOR © TWO CHARTER AIR SEATS
© CUSTOM MADE SPONSOR BANNER HAND SEWN BY
NY +) L L IL THE FLAG LADY’S FLAG STORE
© HALF PAGE AD IN THE ON-BOARD SPONSOR BOOKLET
© YOUR COMPANY NAME/LOGO TO APPEAR ON
BUCKEYE CRUISE WEBSITE
© YOU/YOUR COMPANY WILL APPEAR IN CUSTOM AD
ON BUCKEYE CRUISE SOCIAL MEDIA PLATFORMS
© VIP COCKTAIL PARTY FOR FOUR GUESTS
© FAST PASS FOR AUTOGRAPH SIGNING FOR FOUR
GUESTS
© VIP RESERVED SPONSOR SEATING FOR FOUR GUESTS
© VIP BOARDING ONTHURSDAY, FEBRUARY 17TH, FOR
FOUR GUESTS

© SPONSOR JACKETS FOR TWO GUESTS TO BE
RECOGNIZED ON STAGE

 

¢

WS
pi Lo

Cruise for Anew

Ky | g 10 PACKAGE INCLUDES:
© JUNIOR SUITE
S aad i JI R e CUSTOM MADE SPONSOR BANNER HAND SEWN BY
THE FLAG LADY’S FLAG STORE
NY IL 5 1 0 0 e QUARTER PAGE AD IN THE ON-BOARD SPONSOR
BOOKLET
e YOUR COMPANY NAME/LOGO TO APPEAR ON
BUCKEYE CRUISE WEBSITE
e YOU/YOUR COMPANY WILL APPEAR IN CUSTOM AD
ON BUCKEYE GRUISE SOCIAL MEDIA PLATFORMS
e VIP COCKTAIL PARTY FOR TWO GUESTS
e FAST PASS FOR AUTOGRAPH SIGNING FOR TWO
GUESTS
e VIP RESERVED SPONSOR SECTION SEATING FOR TWO
GUESTS
e VIP BOARDING ON THURSDAY, FEBRUARY 17TH FOR
TWO GUESTS

e SPONSOR JACKETS FOR TWO GUESTS TO BE
RECOGNIZED ON STAGE

 

¢

WY
PANT a AYA 17-1 Filed: 09/24/21 WY :
~ a

Cruse fo Crew

ST a | & PACKAGE INCLUDES:
E RAY © ONE OCEANVIEW STATEROOM WITH BALCONY
@ CUSTOM MADE SPONSOR BANNER HAND SEWN BY
My al i sy i THE FLAG LADY’S FLAG STORE
ATF 1 L t e QUARTER PAGE AD IN THE ON-BOARD SPONSOR
5 BOOKLET

e YOUR COMPANY NAME/LOGO TO APPEAR ON
BUCKEYE CRUISE WEBSITE

e YOU/YOUR COMPANY WILL APPEAR IN A LINE
LISTING IN CUSTOM AD ON BUCKEYE GRUISE SOCIAL
MEDIA PLATFORMS

e VIP RESERVED SPONSOR SECTION IN THEATER
SEATING FOR TWO GUESTS

e VIP COCKTAIL PARTY FOR TWO GUESTS

e VIP BOARDING ON THURSDAY, FEBRUARY 17TH, FOR
TWO GUESTS

© SPONSOR JACKETS FOR 2 GUESTS TO BE RECOGNIZED
ON STAGE

 

e

WN
LFiled: 09/21/21 Page: 47 of 48 PAGEID #: 323

 
 
 
    
  

aA eee
=

OP BOs

TO BOOK YOUR
SPONSORSHIP
PACKAGE
Cees
OVO
PLEASE CALL,

614-792-6204
TAS
BUCKEYECRUISE.COM Yi

   
